WARDEN, J.,
dissenting.
Because I agree with the majority that the trial court correctly concluded that plaintiffs claim for breach of contract sounded in tort and was barred by the applicable two-year Statute of Limitations, I concur in the last paragraph of the majority opinion. However, because I disagree with the majority in its holding that the trial court erred in granting summary judgment for defendant on plaintiffs legal malpractice claims, I dissent from that portion of the majority opinion. I would affirm the trial court.
Plaintiffs original complaint was filed on March 2, 1983. Therefore, if plaintiff knew or should have known of the negligence of defendant, if any, before March 2, 1981, his claim is time-barred.
The third amended complaint, against which defendant moved for summary judgment, alleges attorney negligence in three counts, all based on a course of conduct which began on or about August 4, 1980, when “plaintiff contacted defendant * * * for advice, representation and document preparation in regard to the formation of a limited partnership [with Dean Lillie] * * Defendant’s motion for summary judgment was based on a letter plaintiff wrote to the Oregon *173State Bar on August 6, 1981, complaining of defendant’s “extreme professional misconduct,” which stated, in part:
“After the partnership agreement was signed, but before it was implemented in any way, an individual in Rogue River, Oregon, who had been a victim of one of Lillie’s scams involving the Grizzly Mining and Timber Company, warned me of the potential consequences of my involvement with Mr. Lillie. After doing some quick checking, I learned that my corporate general partner was only a paper corporation without assets, that the Lillies had placed all of their personal assets beyond the reach of creditors, and that the guaranties were not worth the paper upon which they were written. As a consequence of receiving this information, I did not pay any monies or make any capital contributions of any kind to the partnership, and of course no such contributions were made by the Grizzly Mining and Timber Company. I did not transfer either the timber property or the skidder to the corporation. However, I learned that even though no separate logging contract had ever been entered into with Grizzly, as provided by paragraph 8.2 of the agreement, that Lillie and his two sons had commenced immediately to log the property almost before the ink was dry on the papers.
“I employed another attorney and notified Lillie, the corporation, and the attorney David Moore in writing on November 11, 1980, that I did not consider the partnership agreement to be in force and effect since it had never been implemented, and that I had no intention of implementing it or continuing with the relationship contemplated by the agreement, and that I withdrew from the matter entirely. In the same letter, Mr. Lillie was also notified to stop logging and to remove himself and his equipment from my property. Even though I felt that the partnership agreement never went into effect, I felt that by giving that notice to withdraw, my relationship with Grizzly and with Lillie would be terminated under the provisions of paragraph 8.2 of the agreement, at least by November 30,1980.”
From that letter, it is evident that plaintiff possessed information from which he knew or should have known that he had a claim against defendant for legal malpractice before March 2, 1981, as a matter of law. The trial court correctly granted defendant’s motion for summary judgment on the ground that plaintiffs claims were barred by the two-year Statute of Limitations and should be affirmed.
I respectfully dissent.